DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not appear to describe a protection score associated with a media content item that indicates an amount of protection from demotion provided to a media content item.  The described protection score appears to be associated with a first ancestor entity of the media content item, not the media content item itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 10, and 16 recite a “protection score.”  The specification also describes a protection score.  However, the protection score described in the specification is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US 8,949,874 B1 (hereinafter “Li”).

As per claims 1, 7, and 13, Li teaches:
determining a first plurality of scores associated with a media content item (Li 8:40-52; 10:38-49), where the media item metrics are scored as weighted video metrics;
determining a second plurality of scores associated with a first ancestor entity of the media content item (Li 8:28-39; 10:38-49), where the channel is the ancestor entity, and the each type of channel scores is one of the second plurality of scores, where the channel metrics are scored as weighted channel metrics;
calculating an aggregate score of the media content item based on the first plurality of scores and the second plurality of scores (Li 10:38-54), where the video metric score and the channel metric score are combined to produce a channel score, which is assigned to the media item;
determining whether the media content item is to be demoted based on the aggregate score (Li 7:3-7), where the channel score applied to a media item is used to determine whether to demote the media item in search results; and
in response to determining that the media content item is to be demoted based on the aggregate score, causing the media content item to be demoted (Li 7:3-7), where the channel score applied to a media item is used to determine whether to demote the media item in search results.

As per claims 3, 9, and 15, the rejection of claims 1, 7, and 13 is incorporated, and Li further teaches:
wherein the media content item corresponds to a video item, and wherein the first ancestor entity corresponds to a playlist that includes the video item or a user channel that uploaded the video item (Li 3:15-20).

As per claims 4, 10, and 16, the rejection of claims 1, 7, and 13 is incorporated, and Li further teaches:
wherein the first plurality of scores comprises a classifier score that indicates a quality of the media content item (Li 8:40-47), where the metrics indicate a quality and a protection score that indicates an amount of protection from demotion provided to the media content item (Li 6:62-7:7), where the amount of subscribers in multiple geographies is used to score a channel of the media item, thereby associated with the media item.

As per claims 5, 11, and 17, the rejection of claims 4, 10, and 16 is incorporated, and Li further teaches:
storing the first plurality of scores in a storage device, wherein the classifier score and the protection score are stored in different locations in the storage device (Li 7:37-39), where the data store is a storage device, where the scores are inherently stored in different locations (e.g., logical address) inasmuch as they are different pieces of data.

As per claims 6, 12, and 18, the rejection of claims 1, 7, and 13 is incorporated, and Li further teaches:
receiving a search query (Li (9:16-44), where a query is received;
generating a plurality of search results in response to the search query, wherein one of the plurality of search results corresponds to the media content item (Li 9:16-44), where query results are generated; and
causing at least a portion of the plurality of search results to be presented based on the demotion (Li 9:16-44), where the rank is dependent on channel score, which controls demotion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 8,949,874 B1 (hereinafter “Li”), in view of Hobbs, Creating your next channel just got a lot easier (hereinafter “Hobbs”).



As per claims 2, 8, and 14, the rejection of claims 1, 7, and 13 is incorporated, but Li does not teach:
determining a third plurality of scores that is associated with a second ancestor entity of the media content item, wherein calculating the aggregate score of the media content item comprises calculating the aggregate score based on the first plurality of scores, the second plurality of scores, and the third plurality of scores.

Li describes channels as having being owned by an entity such that an entity has one channel (Li 3:19-34).  The analogous and compatible art of Hobbs, however, describes a system whereby an entity may own multiple channels (Hobbs pg. 1).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Li to apply metrics such as whether the entity controls channels that have subscribers from multiple geographies as a third plurality of scores to the channel-owning entity as a second ancestor entity in combination with the channel score of Li to determine whether to demote media content of the channel and entity in order to reward entities that generate “fresh” content, as well as content that appeals to subscribers across geographies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159